UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted October 18, 2006*
                             Decided December 8, 2006

                                       Before

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-3971

UNITED STATES OF AMERICA,                       Appeal from the United States
    Plaintiff-Appellee,                         District Court for the Southern
                                                District of Illinois
      v.
                                                No. 00-CR-40101
TYREE NEAL,
    Defendant-Appellant.                        G. Patrick Murphy,
                                                Chief Judge.

                                     ORDER

       Federal inmate Tyree Neal filed under the docket number of his criminal case
what he labeled as a motion under 18 U.S.C. § 3572, the statute that authorizes a
district court to impose a fine as part of a criminal sentence. Neal is serving a 137-
month term for trafficking in powder cocaine and crack, see United States v. Neal,
42 Fed. Appx. 836 (7th Cir. 2002), and as part of his sentence he was also ordered to
pay a $1,250 fine and $200 in special assessments. In the motion underlying this


      *
       After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3971                                                                    Page 2

appeal, Neal claimed that the Bureau of Prisons had coerced him into permitting
withdrawals from his prison account in order to pay the monetary penalties. The
BOP made those withdrawals pursuant to a contract executed with Neal under the
authority of the Inmate Financial Responsibility Program, 28 C.F.R. § 545.10-11.

       The district court dismissed Neal’s motion for lack of subject-matter
jurisdiction, reasoning that § 3572 did not provide it with jurisdiction to hear
motions attacking the conduct of the BOP. The court suggested that Neal could file
a new civil suit if he wanted to pursue the matter further.

       The district court was correct that it lacked jurisdiction under § 3572. That
statute permits a sentencing court to adjust the payment schedule for a fine after
the judgment has become final, see 18 U.S.C. § 3572(d)(3); United States v. Goode,
342 F.3d 741, 743 (7th Cir. 2003), but that is not what Neal wants. He objects to
the manner in which the BOP is encouraging him to pay the money he owes, and
that complaint is beyond the ken of § 3572.

       The district court was incorrect, however, in assuming that § 3572 was its
only possible source of subject-matter jurisdiction. Neal’s claim is a challenge to the
execution of his sentence, so the district court had jurisdiction under 28 U.S.C.
§ 2241. See Matheny v. Morrison, 307 F.3d 709, 712 (8th Cir. 2002) (stating that
challenges to IFRP collection mechanism concern execution of sentence and are
therefore correctly framed as § 2241 claims); McGhee v. Clark, 166 F.3d 884, 885-87
(7th Cir. 1999) (recognizing district-court jurisdiction over claims arising from
implementation of IFRP); Valona v. United States, 138 F.3d 693, 694 (7th Cir. 1998)
(stating that motion seeking relief on grounds concerning execution of sentence but
not validity of conviction falls under § 2241). The district court should have
recognized the nature of Neal’s action and treated it as such, regardless of what
Neal may have called it. See Guyton v. United States, 453 F.3d 425, 426-27 (7th Cir.
2006) (explaining that substance controls over title of party’s submission); United
States v. Lloyd, 398 F.3d 978, 979-80 (7th Cir. 2005) (same). And though Neal has
filed a § 2241 petition before, the government’s argument that he needed permission
from this court to file another is wrong. Section 2244(b) of Title 28 places limits on
successive claims under 28 U.S.C. § 2255 but not claims arising under § 2241. See
Romandine v. United States, 206 F.3d 731, 736 (7th Cir. 2000); Valona, 138 F.3d at
694-95. Moreover, the government’s argument that we do not have appellate
jurisdiction is meritless; the district court dismissed Neal’s action and closed the
matter, making its decision final. See, e.g., Am. Nat’l Bank and Trust Co. v.
Equitable Life Assurance Soc’y, 406 F.3d 867, 875 (7th Cir. 2005) (holding that
decision was final where district judge “washed his hands of the case” and nothing
further would happen in district court); TDK Elecs. Corp. v. Draiman, 321 F.3d 677,
678 (7th Cir. 2003) (same). That the district court mistakenly thought Neal should
pursue an alternative remedy is irrelevant.
No. 05-3971                                                                    Page 3

       Still, we see no reason to remand this case to the district court because Neal’s
§ 2241 claim is patently frivolous. It is identical to the claim in Neal’s prior § 2241
petition, which was dismissed by the district court in March 2005. Neal v. Veltri,
No. 05-104-DRH (S.D. Ill. filed Feb. 17, 2005). We have held that the BOP is
authorized to use the Inmate Financial Responsibility Program to ensure that
inmates make good-faith progress toward satisfying their court-ordered obligations.
McGhee, 166 F.3d at 886. Neal did not have to let the BOP manage the payment of
his financial penalties. See 28 C.F.R. § 545.11. Had he chosen not to, however, he
might be delinquent on the obligations imposed by his sentence and would be
subject to deprivation of certain privileges as a result. See id. § 545.11. That does
not amount to coercion or make his contract with the BOP illegal. See McGhee, 166
F.3d at 887.

                                                                         AFFIRMED.